DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 & 20 are objected to because of the following informalities:
Claim 1: The phrase "with the surrounding tubular" should read "with a surrounding tubular", as the tubular has not been previously recited. 
Claim 20: The phrase "adducted the first and second cones together" should read "adducted the first and second setting members together", as no "cones" have been previously recited in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 is an apparatus claim and recites "the cap is oriented in an uphole direction". This is a recitation of intended use. While not improper per se, the examiner holds claim 8 to be indefinite because it only contains intended use limitations. The intended orientation of the tool in use is not a structural requirement of the tool itself. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art. Therefore it is unclear how, or if, claim 8 further limits parent claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 18, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,835,016 (Zhang).
	
	Independent claim 1. Zhang discloses a downhole tool (abstract), comprising:
	a main body ("slip ring 228" & "sealing member 226" - fig 2);
	a setting member ("wedge 224" in fig 2; "wedge 424" in fig 4 - and/or "bottom sub 230" in fig 2; "bottom sub 330" in fig 4) configured to press the main body radially outwards so as to set the main body with [a] surrounding tubular ("[W]edge 224 is forced downhole to force slip ring 228 outward against casing 208" - col 3:15-17. Bottom sub 230 / 330 acts as on ring 228 on the opposite end, otherwise downward movement of 224 would just move the whole tool downhole; col 3:26-28), wherein the setting member is made at least partially from a dissolvable material configured to dissolve in a well fluid ("wedge 424 is formed of degradable substrate 431" - col 5:30-33. The degradable components degrade at a first rate within the well fluid: ¶ bridging cols 4 & 5), and wherein the setting member defines a bore therein (332, fig 3; 432, fig 4); and
	an acid pill positioned in the bore of the setting member ("reagent 333" / 433 along with "protective material 338" / 438), wherein the acid pill contains an acid therein ("reagents 333 include, but are not limited to acidic oxides, acidic salts" - col 4:45-46), wherein the acid pill is at least partially made from a dissolvable material configured to dissolve in the well fluid ("protective material 338" / 438. "Protective material 338 can be a degradable material that degrades at a different rate than substrate 331 to control the mixing and release of reagent 333 and further prevent undesired release of reagent 333" - col 5:14-17) such that the acid mixes with the well fluid upon the acid pill at least partially dissolving (¶ bridging cols 4 & 5), and wherein the acid mixed in the well fluid increases a rate at which the dissolvable material of the setting member dissolves in the well fluid in comparison to the rate at which the dissolvable material of the setting member dissolves in the well fluid without the acid mixed therein (ibid).

	Dependent claims 2, 3, 6, & 9: Zhan further discloses
	Claim 2. The downhole tool of claim 1, wherein the main body comprises a sleeve ("sealing member 226" which forms a sleeve as seen in fig 2) and a slip assembly ("slip ring 228"), and wherein the setting member is configured to press the slip assembly radially outward, so as to at least partially set the main boy in the surrounding tubular ("[W]edge 224 is forced downhole to force slip ring 228 outward against casing 208" - col 3:15-17. Bottom sub 230 / 330 acts as on ring 228 on the opposite end, otherwise downward movement of 224 would just move the whole tool downhole; col 3:26-28).

	Claim 3. The downhole tool of claim 2, wherein the setting member is a second setting member (either 224 or 230 can be drawn to the "second setting member"), and wherein the downhole tool further comprises a first setting member that engages the sleeve (the other one of 224 or 230), such that the first setting member is configured to press the sleeve radially outward into engagement with the surrounding tubular ("[W]edge 224 is forced downhole to force slip ring 228 outward against casing 208" - col 3:15-17. Bottom sub 230 / 330 acts as on ring 228 on the opposite end, otherwise downward movement of 224 would just move the whole tool downhole; col 3:26-28).

	Claim 6. The downhole tool of claim 3, wherein the first setting member (drawn to 224 for the purposes of claim 6) comprises an upwardly-facing valve seat configured to receive an obstruction member (220, fig 2), to block fluid flow through the downhole tool (col 3:6-13).

	Claim 9. The downhole tool of claim 1, wherein the setting member comprises a plurality of bores including the bore (Plurality of 332 shown in fig 3. Plurality of 432 shown in fig 4. Both have an internal bore through them as well as clearly shown in figs 3 & 4), and wherein at least one of the plurality of bores provides a through-port for communication of well fluid past the setting member (ibid).

	Independent claim 18. Zhang discloses a method, comprising:
	positioning an acid pill ("reagent 333" / 433 along with "protective material 338" / 438) in a setting member ("wedge 224" in fig 2; "wedge 424" in fig 4 - and/or "bottom sub 230" in fig 2; "bottom sub 330" in fig 4) of a downhole tool (fig 2);
	deploying the downhole tool into a well (fig 2);
	setting the downhole tool using the setting member to press at least a portion of the downhole tool radially outward ("[W]edge 224 is forced downhole to force slip ring 228 outward against casing 208" - col 3:15-17. Bottom sub 230 / 330 acts as on ring 228 on the opposite end, otherwise downward movement of 224 would just move the whole tool downhole; col 3:26-28); and
	exposing the downhole tool to a well fluid (¶ bridging cols 4 & 5), wherein exposing the downhole tool to the well fluid causes at least a portion of the acid pill to dissolve (ibid), which exposes an acid contained within the acid pill to the well fluid such that that acid mixes with the well fluid (ibid), and wherein the acid mixed with the well fluid causes at least a portion of the downhole tool to dissolve (ibid).

	Claim 19. The method of claim 18, further comprising deploying an obstructing member into the well (220, fig 2), the obstructing member being caught by another setting member of the downhole tool (224, fig 2, with 230/330 being the first "setting member" for the purposes of claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11-13, 16, 17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,835,016 (Zhang) in view of US 2016/0186511 (Coronado).
	Claim 4. Zhang discloses all the limitations of the parent claims but does not expressly disclose those of the present. However Coronado discloses an expandable plug with ball seat (title) with two setting members, the first setting member comprises a first cone (30, figs 1A-1 through 1A-3), and the second setting member comprises a second cone (40), and wherein the first and second cones are configured to be adducted within the main body (transition between figs 1A-1 through 1A-3) to press at least a portion of the main body ("anchoring elements 25") radially outward (transition between figs 1A-1 through 1A-3).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the multi-cone setting member system taught by Coronado in the acid conveying plug taught by Zhang. This provides the plug with resistance against upward and downward movement (¶ 35) and provides good plug seat setting (¶ 5).

	Claim 5. The downhole tool of claim 4, wherein the acid pill comprises a shell ("protective material 338" / 438) and a cap ("cavities 332 are sealed" - col 4:38. The "cap" is drawn to the features that seal over the cavity), wherein the shell, the cap, or both are configured to dissolve (both are configured to dissolve) and permit communication of the well fluid with the acid after the first and second cones are adducted together to set the main body in the surrounding tubular (¶ bridging cols 4 & 5).

	Independent claim 11. Zhang discloses a downhole tool (abstract), comprising:
	a main body ("slip ring 228" & "sealing member 226" - fig 2);
	a first setting element received at least partially into a first end of the main body (one of 224 or 230, fig 2);
	a second setting element received at a second, opposite end of the main body (other one of 224 or 230), wherein the first cone and second element are configured to be advanced and adducted together so as to force the main body radially outward ("[W]edge 224 is forced downhole to force slip ring 228 outward against casing 208" - col 3:15-17. Bottom sub 230 / 330 acts as on ring 228 on the opposite end, otherwise downward movement of 224 would just move the whole tool downhole; col 3:26-28), and wherein the second element comprises one or more bores therein (332, fig 3; 432, fig 4); and
	an acid pill received in one of the one or more bores ("reagent 333" / 433 along with "protective material 338" / 438), the acid pill containing an acid configured to mix with well fluid so as to increase a rate of dissolution of the second cone in the well fluid in comparison to a rate of dissolution of the second cone in the well fluid without the presence of the acid (¶ bridging cols 4 & 5).
	Zhang does not expressly disclose the remaining limitations of the claim. However Coronado discloses a downhole tool (abstract), comprising:
	a main body ("slip ring 20");
	a first cone received at least partially into a first end of the main body (one of 30 or 40, fig 1A-1);
	a second cone (other one of 30 or 40) received at least partially into a second, opposite end of the main body (fig 1A-1), wherein the first and second cones are configured to be advanced into the main body and adducted together so as to force the main body radially outward (transition between figs 1A-1 through 1A-3).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the multi-cone setting member system taught by Coronado in the acid conveying plug taught by Zhang. This provides the plug with resistance against upward and downward movement (¶ 35) and provides good plug seat setting (¶ 5).

	Dependent claims 12, 13, 16, 17, & 20: The combination further discloses
	Claim 12. The tool of claim 11, wherein the main body comprises a sleeve (Zhang: 226) extending from the first end and configured to be pressed outward by advancement of the first cone therein ("Sealing member 226 may similarly be driven toward casing 208 via wedge 224" - col 3:24-26), and a slip assembly ("slip ring 228" of Zhang; "anchoring elements 25" in Coronado) extending from the second end and configured to be pressed outward by advancement of the second cone therein (Coronado, figs 1A-A through 1A-3).

	Claim 13. The tool of claim 11, wherein the acid pill comprises a shell ("protective material 338" / 438) in which the acid is contained (figs 3 & 4) that is configured to dissolve int the well fluid ("Protective material 338 can be a degradable material that degrades at a different rate than substrate 331 to control the mixing and release of reagent 333 and further prevent undesired release of reagent 333" - col 5:14-17).

	Claim 16. The tool of claim 11, wherein the one or more bores of the second cone comprises a plurality of bores (Zhang: Plurality of 332 shown in fig 3. Plurality of 432 shown in fig 4. Both have an internal bore through them as well as clearly shown in figs 3 & 4. As modified, the bottom cone of Coronado may also have acid pills in it. Zhang: "Cavities 332, also referred to as pockets, can be of any shape, any number and disposed anywhere along elements of downhole device 216" - col 4:30-32), and wherein at least one of the plurality of bores is empty so as to provide fluid communication through the second cone (clearly shown in both Zhang & Coronado).

	Claim 17. The tool of claim 16, wherein the first cone (224 of Zhang. 30 of Coronado) comprises an upwardly-facing valve seat configured to receive an obstruction member (220, fig 2 of Zhang. 50, fig 1A-3 of Coronado), to block fluid flow through the downhole tool (Col 3:6-13 of Zhang. ¶ 30 of Coronado).

	Claim 20: Zhang further discloses the setting member comprises a second setting member (either 224 or 230 can be drawn to the "second setting member"), and the downhole tool comprises a first setting member (the other one of 224 or 230), the setting members press a sleeve of the main body ("slip ring 228") radially outwards (second full ¶ of col 3). Zhang does not disclose the other limitations of the claim.
	However Coronado discloses an expandable plug with ball seat (title) with two setting members, the first setting member comprises a first cone (30, figs 1A-1 through 1A-3), and the second setting member comprises a second cone (40), and wherein the first and second cones are configured to be adducted within the main body (transition between figs 1A-1 through 1A-3) to press at least a portion of the main body ("anchoring elements 25") radially outward (transition between figs 1A-1 through 1A-3).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the multi-cone setting member system taught by Coronado in the acid conveying plug taught by Zhang. This provides the plug with resistance against upward and downward movement (¶ 35) and provides good plug seat setting (¶ 5).


	Claims 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,835,016 (Zhang) in view of US 2020/0080396 (Subbaraman; available under 102(a)(2).
	Claims 10 & 15: Zhang discloses all the limitations of the parent claims, and further discloses that the acid may be initially a solid when conveyed downhole (col 4:59-60) but does not expressly disclose that it is a powder.
	However Subbaraman discloses a downhole plug that conveys a dry powder acid downhole (abstract; ¶s 36 & 37) which is taught as being a known, and therefore obvious variation of basic "solid" composition (¶ 37).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use powdered acid as taught by Subbaraman for the solid acid taught by Zhang. First, they are taught as obvious variations of each other as discussed above. Second, a powdered form will more quickly dissolve and mix with the wellbore fluids.

Allowable Subject Matter
Claims 7 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While claim 8 depends from claim 7, it has been rejected under 112(b) above.

The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach nor suggest the specific shell and cap with bore arrangement of claims 7 & 14.
	US 8,584,746 teaches a plug that conveys acid downhole (fig 2A) with a shell (body of the plug) and a cap (35). But this is not analogous to the primary reference and the body of the plug would be most comparable to the setting member of the prior art, thus not resulting in a "shell" as claimed. Further, the cap does not have a bore that dissolves.
	US 9,915,116 similarly teaches a plug to convey acid downhole (abstract) and doesn’t work for claims 7 & 14 for the same reasons as describe above. Figure 10A shows a "cap" of sorts with 1020, but there is no bore, and the overall structure is not analogous to that of the grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676